DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Proposed replacement drawings were received on 2/9/2022. These proposed replacement drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentschmann (CH 667,433) in view of Draper (US 8,550,484).
Re 1, 2, 12, Jentschmann discloses:
a bicycle handlebar stem (32,34) comprising: a handlebar assembly attachable to the head (1) of a bicycle fork, 5the handlebar assembly having an inclined linear travel (fig 3, through combination of 31/33/32/4/41/42) from horizontal to {mimic a rider's natural arm inclination and pitching moment} and configured to travel from a first position extended along the length of travel to a second position compressed along the length of travel (translation, page 1, lines 20-22 describe 32 and 33 slidable telescopically into each other, which compresses spring 4) [Claim 1]; 
[Claim 2];
a bicycle handlebar assembly, comprising: 15a handlebar (2) having an integrated slider (31,33); a stem (32,34) having a first end (end comprising 32) and a second end (end comprising 34) opposite the first end; a ramp (32) located at the first end of the stem; and a connector (34) located at the second end of the stem, wherein the ramp is configured to engage the slider allowing movement 20between the ramp and the slider (translation, page 1, lines 20-22 describe 32 and 33 slidable telescopically into each other, which compresses spring 4) along an axis at an angle from horizontal, andTitle: Suspension handlebar assembly and stem for bicycleInventor: Christopher William Huber Page 16 of 182217-PA01-CIP1wherein the connector (34) at the second end of the stem is configured to attach to a steerer tube (1; translation, page 1, line 14 describes element 1 as a “steering tube”) of a bicycle [Claim 12].

While Jentschmann suggests that the angle from horizontal may be modified, Jentschmann is silent on any particular range of values for the angle from horizontal or any particular reason for modifying the angle from horizontal. Therefore, Jentschmann does not disclose: the angle from horizontal is 45 degrees [Claims 1, 2, 12].

In the instant case, Jentschmann discloses a pivot joint (defined between 34 and 11 to pivot about 35) and that the angle from horizontal may be modified (see translation, page 1, lines 27-28), however, Jentschmann is silent on any specific reasoning for modifying the angle from horizontal or any particular claimed range for the angle from horizontal. Draper’s teaching related to the benefits of adjustability of a pivot joint demonstrates that one of ordinary skill in the art recognizes that the pivot joint of Jentschmann provides the feature of adjustability, including its benefits, through an angular range that encompasses 45 degrees from horizontal. In other words, Draper demonstrates that one of ordinary skill in the art is motivated to adjust and optimize the angle from horizontal within Jentschmann for the purpose of accommodating a variety of different physical characteristics of riders and styles, and optimizing driver comfort by minimizing body strain and discomfort. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). And, in the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, because Draper demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Jentschmann, through routine experimentation, with: the angle from horizontal is 45 degrees [Claims 1, 2, 12].
See MPEP 2144.05 for guidance on Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions and MPEP 716.02 for guidance on Allegations of Unexpected Results.
Re 13, Jentschmann further discloses: wherein the connector comprises a fork clamp (translation, page 1, line 23 describes 34 as a clamp).
Re 15, Jentschmann further discloses: a spring (4) located in the ramp and configured to provide resistance to movement between the ramp and the slider to absorb impact energy.  
Re 16, Jentschmann further discloses: wherein the spring comprises 5a coil spring (fig 3 illustrates 4 is a coil spring).  
Claims 4-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentschmann (CH 667,433) in view Draper (US 8,550,484), as applied to Claims 2 and 12 above, in view of Tsai (US 2009/0072459).
Re 4, 14, Jentschmann discloses: the limitations of Claims 2/12 (see rejection above).

Tsai teaches: bearings (51, fig 4 illustrates multiple needle rollers) located between the ramp (23) and the slider (10) to facilitate the movement between the ramp and the slider, for the purpose of decreasing friction between the ramp and slider (paragraph [0005]) and reducing vibration (paragraphs [0005], [0007]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. In the instant case, Jentschmann discloses a shock absorber between a handlebar and a stem and thus contains a "base" device upon which the claimed invention can be seen as an "improvement" by the inclusion of bearings between the ramp and the slider. Tsai contains a shock absorber disposed between a front stem and a front fork, and thus Tsai discloses a "comparable" device that has been improved in the same way as the claimed invention, by the inclusion of bearings between the ramp and the slider. While Tsai does not disclose a shock absorber disposed between a handlebar and a stem, the shock absorber of Tsai and the shock absorber of Jentschmann are comparable devices because each is ultimately a shock absorber. Tsai teaches an improvement to a shock absorber, and one of ordinary skill in the art is reasonably motivated to apply that improvement to other shock absorbers. One of ordinary skill in the art could have provided the known “improvement” technique of Tsai to Jentschmann, and the results would have been predictable to one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Jentschmann with: bearings located between the ramp and the slider to facilitate the movement between the ramp and the slider, as taught by Tsai, for the purpose of decreasing friction between the ramp and slider and reducing vibration, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 5, the resulting combination of Jentschmann in view of Tsai (subsequently referred to as “Jentschmann et al”) discloses: wherein the bearings comprise roller bearings (Tsai, fig 4 illustrates needle rollers).
Re 6, Jentschmann further discloses: a spring (4) located in the ramp and configured to provide resistance to movement between the ramp and the slider to absorb impact energy.  
Re 7, Jentschmann further discloses: wherein the spring comprises 5a coil spring (fig 3 illustrates 4 is a coil spring).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentschmann (CH 667,433) in view of Draper (US 8,550,484) and Tsai (US 2009/0072459), as applied to Claim 6 above, in view of Leaf Spring (Wikipedia Page, dated by Wayback Machine to 6/30/2018, url:<https://web.archive.org/web/20180630232738/https://en.wikipedia.org/wiki/Leaf_spring#Characteristics>).
Re 8, Jentschmann et al discloses: the limitations of Claim 6 (see rejection above).
Jentschmann does not disclose: wherein the spring comprises a leaf spring.
Leaf Spring (Wikipedia Page) teaches: wherein the spring comprises a leaf spring, and that leaf springs provide advantages over helical springs in damping the spring’s motion and reducing rebound (see Characteristics section of Wikipedia Page).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Jentschmann with: wherein the spring comprises a leaf spring; as taught by Leaf Spring (Wikipedia Page), for the purpose of damping the spring’s motion and reducing rebound in comparison to Jentschmann’s disclosed helical coil spring.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentschmann (CH 667,433) in view of Draper (US 8,550,484), as applied to Claim 15 above, in view of Leaf Spring (Wikipedia Page, dated by Wayback Machine to 6/30/2018, url:<https://web.archive.org/web/20180630232738/https://en.wikipedia.org/wiki/Leaf_spring#Characteristics>).
Re 17, Jentschmann et al discloses: the limitations of Claim 15 (see rejection above).
Jentschmann does not disclose: wherein the spring comprises a leaf spring.

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Jentschmann with: wherein the spring comprises a leaf spring; as taught by Leaf Spring (Wikipedia Page), for the purpose of damping the spring’s motion and reducing rebound in comparison to Jentschmann’s disclosed helical coil spring.
Claims 9-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentschmann (CH 667,433) in view of Draper (US 8,550,484) and Tsai (US 2009/0072459), as applied to Claims 6 and 14 above, in view of Kita (US 2018/0135726).
Re 9, 18, Jentschmann et al discloses: the limitations of Claims 6/14 (see rejection above).
Jentschmann further discloses: a spring (4) located in the ramp and configured to provide resistance to movement between the ramp and the slider to absorb impact energy
Jentschmann does not disclose: a damper to dissipate energy stored in the spring.  
Kita teaches: a damper (35) to dissipate energy stored in the spring (49), for the purpose of decreasing vibration of the coil spring (paragraph [0007]) and preventing abnormal noise generated by the collision between spring wires ([0006]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Jentschmann with: a damper to dissipate energy stored in the spring, as taught by Kita, for the purpose of decreasing vibration of the coil spring and preventing abnormal noise generated by the collision between spring wires, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 1010, 19, the resulting combination of Jentschmann in view of Kita (subsequently referred to as “Jentschmann et al”) discloses: a dial (Jentschmann, 42) configured to adjust compression of the damper (Jentschmann discloses 42 adjusts tension of 4; Kita discloses providing damper within spring; providing damper taught by Kita within spring of Jentschmann discloses 42 adjusting compression of damper because 42 already adjusts compression of 4).  
Re 11, Jentschmann et al discloses: the spring comprises a coil spring (Jentschmann, fig 3 illustrates 4 is coil spring; Kita, 49 is coil spring) and the damper is positioned concentric with the spring (Kita, fig 2 illustrates 35 disposed within and concentrically with 49).
Re 20, Jentschmann et al discloses: the spring and damper assembly comprises a spring (Jentschmann, 4; Kita, 49) and a damper (Kita, 35), wherein the spring comprises a coil spring (each of Jentschmann discloses a coil spring) and the damper is positioned concentric with the spring (Kita, 35 concentric with 49).
Response to Arguments
Re 1 and the combination of Prats (FR 975,513) in view of Wikstrom (“The Geometry of Bike Handling” Article), Applicant argues: that Wikstrom teaches away from the claimed forty-five-degree angle.
In response to Applicant’s arguments, Applicant’s arguments related to Wikstrom teaching away from the claimed angle are ultimately persuasive and thus the rejection of Prats in view of Wikstrom has been withdrawn. Wikstrom discloses that the head tube angle dictates how much effort is required to turn the front wheel. Specifically, that as head turn angle increases, the front wheel becomes easier to turn. Wikstrom suggests a 
Applicant's remaining arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Re 1, 2, 12, Applicant argues: that a broad range does not render obvious a particular parameter within that range; see also MPEP 2144.05, subsection III.D.
In response to Applicant’s arguments, MPEP 2144.05(III)(D) states: One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) (holding that ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art would appreciate that the claimed truncated proteins vary enormously in structure). Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc. is drawn to an application in the chemical arts while the instant application is drawn to the mechanical arts. Applicant has not drawn a nexus between Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc. and the instant application to show that the principles of a chemical art application should be applied to 
Re 1, 2, 12, Applicant argues: that Applicant’s specification discloses unique benefits of the particular claimed angle, including that its “inclined path mimics a rider’s natural arm inclination and pitching moment”; that neither Jentschmann nor Draper discloses this benefit and therefore fail to suggest this limitation to the mind of a person of ordinary skill in the art; see also MPEP 2144.05, subsection III.A.
In response to Applicant’s arguments, the benefit of “inclined path mimics a rider’s natural arm inclination and pitching moment” is describing optimizing the claimed angle for the purpose of suiting the physical characteristics of human bodies. Draper demonstrates that the feature of adjustability allows for the optimization of the design for the purpose of suiting the physical characteristics of human bodies (see column 1, line 35). As Draper discloses that adjustability allows for optimization according to the physical characteristics of human bodies, the disclosure within the instant application is not considered by the Examiner to be a unique or unexpected benefit, or at least sufficiently different to outweigh the disclosure of Draper.  
Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, 
Re 8, 17, Applicant argues that Jentschmann was published in 1988 and that the record shows that the cited contents from the Wikipedia leaf spring page are at least nearly four years old. Accordingly, the motivation suggested by the examiner for modifying Jentschmann has been around for at least that long, yet those of ordinary skill in the art have until now failed to make that modification, suggesting that it is not obvious. More particularly, if the examiner’s proposed motivation exists, there is a long-felt need unsolved prior to Applicant’s invention of the claimed handlebar system—otherwise there is no rational basis given for the combination.
In response to Applicant’s arguments, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01(c)(II). Applicant has not filed an appropriate affidavit supporting a showing of a solution to a long-felt need, and thus Applicant’s arguments 
Regarding Applicant’s arguments related to the age of references, the mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977). See MPEP 2145(VIII). MPEP 2145(VIII) describes a scenario where Applicant argued for nonobviousness based on the length of time between the issuance of prior art patents relied upon. However, MPEP 2145(VIII) indicates that this argument was not found persuasive, and thus this argument by Applicant is not persuasive to the Examiner.
Re 9-11, 18-20, Applicant argues that Kita is approximately as old as the version of the leaf spring Wikipedia article made of record (and its priority date is approximately three years earlier), and like the Wikipedia article, outside of the field of bicycle handlebar assemblies; for these reasons, Applicant requests consideration of whether the arguments made above with respect to the leaf spring also apply to the damper of claims 9-11 and 18-20.
In response to Applicant’s arguments, similar to the arguments related to Claims 8/17, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant has not submitted an appropriate affidavit containing objective evidence related to “secondary considerations” that sufficiently rebuts the prima facie case of obviousness set forth in the Non-Final Rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656